DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed May 26, 2021.
EXAMINER’S AMENDMENT
2.	Please amend the claims as follows:
	Please cancel claim 9.  
REASONS FOR ALLOWANCE
3.	Claims 5-8, 10-17 and 19-28 are allowable over the references of record for at least the following reasons:
Claim 5:	an air guide arranged to guide air to the combustor, the method comprising controlling the expander inlet valve so as to adjust the pressure in the exhaust guide, comprising determining the pressure in the exhaust guide, whereby the control of the expander inlet valve comprises controlling the expander inlet valve at least partly based on the determined pressure in the exhaust guide and further determining the pressure in the combustor comprises determining a temperature, a pressure and/or an air mass flow in the air guide, and determining an amount of fuel provided to the combustor, and determining the pressure in the combustor at least partly based on the determined air guide temperature, pressure and/or air mass flow, and the determined fuel amount.  
Claim 24:	an air guide arranged to guide air to the combustor, wherein the engine system comprises pressure determining means arranged to determine the pressure in the exhaust guide, the expander inlet valve being arranged so as to present a variable and controllable opening sequence, and further determining the pressure in the combustor comprises determining a temperature, a pressure and/or an air mass flow in the air guide, and determining an amount of fuel provided to the combustor, and determining the pressure in the combustor at least partly based on the determined air guide temperature, pressure and/or air mass flow, and the determined fuel amount.  

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747